Exhibit 10.5
 
NCO GROUP, INC.
DEFERRED COMPENSATION PLAN
 
(Effective, July 28, 2004)
 
1.        Purpose
 
          The purpose of the NCO Group, Inc. Deferred Compensation Plan (“Plan”)
is to establish the terms and conditions upon which a grantee of Restricted
Stock Units under the NCO Group, Inc. 2004 Equity Incentive Plan (“EIP”) who is
an employee of NCO Group, Inc. (“NCO”) or any subsidiary of NCO, may defer the
compensation associated with the award of such Units.  This Plan is intended to
constitute a nonqualified deferred compensation retirement plan which, in
accordance with Sections 201(2), 301(a) (3) and 401(a) (l) of the Employee
Retirement Income Security Act of 1974, as amended, is unfunded and maintained
by an employer primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees.  This Plan shall
be effective as of July 28,  2004.
 
2.        Definitions
 
          The following words and phrases shall have the following meanings
unless a different meaning is plainly required by the context.  All other
capitalized terms used and not defined herein shall have the respective meanings
given to them in the EIP or NCO Group, Inc. 2004 Equity Incentive Plan
Restricted Stock Unit Agreement (Form A)(“Award Agreement”).
 
          2.1      “Corporation” shall mean NCO Group, Inc., a Pennsylvania
corporation and any successor to the Corporation as a result of a statutory
merger, or any other form of reorganization of the business of the Corporation. 
The Corporation is the sponsor of this Plan.
 
          2.2      “Employee” shall mean an individual who is employed by the
Corporation, or a subsidiary of the Corporation, and is an employee under the
usual common law rules applicable in determining the employer-employee
relationship
 
          2.3      “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as the same may be amended from time to time.
 
          2.4      “Key Employee” shall mean an Employee who, in the sole
discretion of the Committee, is determined to be a member of a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3) and 401(a)(l) of ERISA.
 
          2.5      “Participant” shall mean any individual who: (a) is a grantee
of Restricted Stock Units under the EIP, (b) is a Key Employee, (c) has been
designated by the Committee in its sole discretion in writing to be a
participant in this Plan, and (d) has not otherwise lost his/her participant
status under the terms of this Plan.  The Committee shall consider such factors
as it determines, in its sole discretion, to be appropriate in the


--------------------------------------------------------------------------------


 
selection of a Key Employee for participation in this Plan.  Notwithstanding
anything in this Plan to the contrary, the Committee may exclude, in its sole
discretion, any Participant from continued participation in this Plan, or may
take any action that it considers necessary or appropriate if it reasonably
determines in good faith that the exclusion of a Participant or further action
is necessary in order for this Plan to qualify or to continue to qualify as
maintained by the Corporation primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA.
 
          2.6      “Plan” shall mean the NCO Group, Inc. Deferred Compensation
Plan, as may be amended from time to time.  The Plan includes the provisions set
forth herein and in the Award Agreement and the NCO Group, Inc. 2004 Equity
Incentive Plan Restricted Stock Unit Executive Deferred Compensation Election,
forms of which are attached hereto and incorporated by this reference herein. 
This Plan is intended to constitute an “unfunded” plan of deferred compensation
for a Participant for tax purposes and for purposes of Title I of ERISA and to
be construed and administered in a manner consistent with the requirements of
the American Jobs Creation Act of 2004 and the guidance issued thereunder.
 
          2.7      “Plan Administrator” shall mean the Committee. 
 
          2.8      “Plan Year” shall mean the twelve (12) consecutive month
period beginning on each January 1st and ending on the following December 31st. 
The initial Plan Year of the Plan shall begin on the Effective Date and end on
December 31, 2004.
 
3.         Participation/Deferred Compensation
 
          3.1      Effective Date of Participation.  A Key Employee who is
designated by the Committee for participation in this Plan shall be eligible to
participate in this Plan as of the date that the Committee provides an Award
Agreement to him/her.  A Key Employee shall become a Participant by timely
entering into a Deferral Election as referenced in the Award Agreement.  The
compensation deferred (benefit) under this Plan shall be the Shares issuable
under the Units and related Dividend Equivalents described in the Award
Agreement.
 
          3.2      Cessation of Participation.  An individual shall cease to be
a Participant for all purposes under this Plan on the date on which he/she
ceases to have undistributed Shares that were subject to a deferral election
under the Award Agreement.
 
4.        Claims Procedure For Benefits
 
 
4.1      Claims Procedure for Benefits.
 
 
 
 
           (a)          Initial Request for Information/Claim.  Any request for
specific information or a claim with respect to a benefit under this Plan must
be made to the Plan Administrator in writing by a Participant, or in the event
of the death of a Participant, the beneficiary of the Participant.  The Plan
Administrator shall not recognize an oral communication as a formal request or
claim for benefits under

 
2

--------------------------------------------------------------------------------


 
 
 
 
this Plan.  Written notice of the disposition of a claim shall be furnished to
the claimant within ninety (90) days after the application for benefits is filed
with the Plan Administrator, unless special circumstances require an extension
of time for processing the claim.  If such an extension of time for processing
is required, the Plan Administrator shall furnish the claimant written notice of
the extension prior to the termination of the initial ninety (90) day period. 
In no event shall such an extension exceed a period of ninety (90) days from the
end of the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render its decision.
 
 
 
 
           (b)          Appeals of Denied Claims for Benefits.  In the event
that any claim for a benefit is denied in whole or in part, or any benefit is
forfeited under the provisions of this Plan, the claimant whose claim has been
so denied or benefit forfeited, shall be notified of such denial or forfeiture
in writing by the Plan Administrator.  The notice advising of the denial or
forfeiture shall specify the reason or reasons for denial or forfeiture, make
specific reference to pertinent provisions of the Plan, shall describe any
additional material or information necessary for the claimant to perfect the
claim (explaining why such material or information is needed), and shall advise
the Participant or beneficiary, as applicable, of the procedure for the appeal
of such denial or forfeiture, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.  All appeals shall be made through the following
procedure:
 
 
 
 
 
               (i)          The claimant whose claim has been denied or benefits
forfeited shall file with the Plan Administrator a notice of desire to appeal
the denial or forfeiture. Such notice shall be filed within sixty (60) days of
notification by the Plan Administrator of the claim denial or forfeiture, shall
be made in writing, and shall set forth all of the facts upon which the appeal
is based.  An appeal that is not timely filed shall be barred.
 
 
 
 
 
 
               (ii)          The Plan Administrator, within thirty (30) days of
receipt of the notice of appeal of the claimant, shall establish a hearing date
on which the claimant (or his attorney or other authorized representative) may
make an oral presentation to the Plan Administrator in support of the appeal of
the claimant.  The claimant (or representative) shall have the right to submit
written or oral evidence and argument in support of his/her claim at such
hearing.  The claimant shall be given not less than ten (10) days’ notice of the
date set for the hearing.  At the hearing (or prior thereto upon five (5)
business days’ written notice to the Plan Administrator), the claimant (or
representative) shall have an opportunity to review all documents, records, and
other information which are pertinent to the claim at issue and to receive
copies thereof without charge.
 
 
 
 
 
               (iii)          The Plan Administrator shall consider the merits
of the written and oral presentations of the claimant, the merits of any facts
or

 
3

--------------------------------------------------------------------------------


 
 
 
evidence in support of the denial of benefits, and such other facts and
circumstances as the Plan Administrator shall deem relevant.  If the claimant
elects not to make an oral presentation, such election shall not be deemed
adverse to his/her interest, and the Plan Administrator shall proceed as set
forth below as though an oral presentation of the contents of the claimant’s
written presentation had been made.
 
 
 
 
 
               (iv)          The Plan Administrator shall render a determination
within sixth (60) days of the receipt of the appeal (unless there has been an
extension of no more than sixty (60) days due to special circumstances, provided
that the delay and the special circumstances occasioning it are communicated to
the claimant in writing within the first sixty (60) day period).  That
determination shall be accompanied by a written statement presented in a manner
calculated to be understood by the claimant and shall include specific reasons
for the determination and specific references to the pertinent provisions of the
Plan on which the determination is based and a statement of the claimant’s right
to bring a civil action under Section 502(a) of ERISA.  The determination so
rendered shall be binding upon all parties.  The Plan Administrator shall
provide such access to, and copies of, documents, records, and other information
relevant to the claimant’s claim for benefits.
 
 
 
 
           (c)          If, after exhausting the appeals process set forth in
Paragraph (b) above, the claimant elects to further appeal the decision of the
Plan Administrator by exercising his/her rights under ERISA, any other
applicable law, or make any claim arising out of this Plan, the claimant shall,
if elected by the Plan Administrator, submit his/her appeal to arbitration
(hereinafter “Claim”) in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association (“AAA”) then in
effect.  By participation in this Plan, each claimant acknowledges and agrees
that his/her right to seek relief and remedies in a federal or state court,
including, but not limited to a jury trial, shall in that event be waived.  The
time limitation for submitting a Claim to arbitration shall be thirty (30) days
from the date of the receipt of the final determination of the Plan
Administrator.
 
 
 
 
The arbitration shall be conducted by a single arbitrator chosen by mutual
agreement of the claimant and the Plan Administrator, or absent such an
agreement, a single arbitrator shall be selected by AAA in accordance with its
National Rules for the Resolution of Employment Disputes then in effect.  The
arbitrator shall conduct such arbitration in accordance with the procedural and
substantive law as would be applicable if such Claim had been brought in a
federal district court or state court and heard by a judge sitting without a
jury, including, but not limited to, the law applicable to discovery, standards
of review, relief, and remedies.  The arbitrator’s fees shall be borne by the
Corporation.  The claimant shall be responsible for all filings fees and costs,
but in no event in an amount greater than the filing fee that would have been
applicable if the appeal had been filed in court.  The claimant and the
Corporation shall be responsible

 
4

--------------------------------------------------------------------------------


 
 
separately for the costs and expenses of their own attorney’s fees and related
costs.  The arbitration shall be conducted in a mutually convenient location,
and absent agreement, within fifty (50) miles of Horsham, Pennsylvania.  The
decision of the arbitrator shall be in writing, final and binding upon the
parties, and judgment upon such decision may be entered in any court of
competent jurisdiction in the Commonwealth of Pennsylvania.
 
 
 
5.
Operation and Administration of the Plan
 
 
 
           5.1      Authority and Responsibility.  The Plan Administrator shall
have the sole and exclusive discretionary authority to determine eligibility for
benefits under this Plan, to interpret and construe the terms of this Plan, and
to determine all questions arising in connection with the administration,
interpretation, and application of this Plan.  The Plan Administrator shall
remedy any ambiguity, inconsistency or omission in its sole and complete
discretion. The Plan Administrator’s interpretation, construction or
determination, as the case may be, shall be conclusive and binding on all
parties.  Such authority shall include, but shall not be limited to, the
following:
 
 
 
 
           (a)          appointment of qualified accountants, actuaries,
consultants, administrators, counsel, appraisers, or other persons it deems
necessary or advisable, who shall serve the Plan Administrator as advisors only
and shall not exercise any discretionary authority, responsibility or control
with respect to the management or administration of this Plan;
 
 
 
 
           (b)          adoption of forms and regulations for the efficient
administration of this Plan which are consistent with this Plan;
 
 
 
 
           (c)          remedy of any inequity resulting from incorrect
information received or communicated, or of administrative error;
 
 
 
 
           (d)          settlement or compromise of any claims or debts arising
from the operation of this Plan and the commencement of any legal action or
administrative proceeding; and
 
 
 
 
           (e)          enrollment of a Participant in this Plan, distribution
and receipt of Plan administration forms and compliance with all applicable
governmental reporting and disclosure requirements.
 
 
 
 
5.2
Records and Reports.
 
 
 
 
           (a)          The Plan Administrator shall keep a record of its
proceedings and acts and shall keep books of account, records and other data
necessary for the proper administration of this Plan.
 
 
 
 
           (b)          The Plan Administrator shall furnish each Participant
and beneficiary, if applicable, with such information as may be required by
him/her for tax or other purposes in connection with this Plan.

 
5

--------------------------------------------------------------------------------


 
           5.3      Required Information.  A Participant or beneficiary who is
entitled to a benefit under this Plan shall furnish such forms, information and
data as requested by the Plan Administrator which is necessary or desirable for
the proper administration of this Plan.  A failure on the part of any
Participant or beneficiary to comply with such request within a reasonable
period of time shall be sufficient grounds for delay in the payment of benefits
until the form, information or data requested is received.  The records and/or
determination of the Corporation as to a period or periods of employment,
termination of employment and the reason therefore, leaves of absences,
reemployment, and post-employment activity shall be conclusive on all persons.
 
 
 
           5.4      Payment of Expenses of Plan.  The Corporation shall pay all
of the administrative expenses of this Plan, including but not limited to, all
fees and retainers of accountants, counsels, actuaries, consultants,
administrators or other specialists.
 
 
 
6.
Amendment and Termination
 
 
 
           6.1      Amendment.  The Corporation may amend or otherwise modify
this Plan at any time, in its sole discretion, in whole or in part, either
retroactively or prospectively.
 
 
 
           6.2      Termination.   The Corporation may terminate this Plan, in
its sole discretion, at any time without regard to the tax effect on any
Participant or beneficiary.  Written notification of such action shall be given
to each Participant and beneficiary of a deceased Participant.  Thereafter, no
further deferred compensation shall be permitted to be made under this Plan.
 
 
 
7.
General Provisions

 
           7.1      Severability.  Should any provision of this Plan or any
procedures adopted thereunder be deemed or held to be unlawful or invalid for
any reason, such fact shall not adversely affect the other provisions or
procedures, unless such invalidity shall render impossible or impractical the
functioning of this Plan and, in such case, the Corporation or the Plan
Administrator, as applicable, shall immediately adopt a new provision or
procedure to take the place of the one held illegal or invalid.
 
           7.2      Reliance on Data and Consents.  The Corporation, the Plan
Administrator and all other persons or entities associated with the
administration of this Plan may reasonably rely on the truth, accuracy and
completeness of all data provided by a Participant and beneficiary of a deceased
Participant.  Furthermore, the Corporation, the Plan Administrator and all other
persons or entities associated with the administration of this Plan may
reasonably rely on all consents, elections and designations filed with this Plan
by any Participant, beneficiary of any deceased Participant, or the
representatives of such persons, without duty to inquire into the genuineness of
any such consent, election or designation.  None of the aforementioned persons
or entities associated with the operation of this Plan shall have any duty to
inquire into any such data, and all may rely on such data being current to the
date of reference, it being the duty of each Participant and beneficiary to
advise the appropriate parties of any change in such data.
 
6

--------------------------------------------------------------------------------


 
           7.3      Titles and Headings.  The titles and headings of the
Sections in this instrument are for convenience of reference only and, in the
event of any conflict, the text rather than such titles or headings shall
control.
 
           7.4      Notices.  Any notice or document relating to this Plan
required to be given to or filed with the Plan Administrator or the Corporation
shall be considered as given or filed if delivered or mailed by registered or
certified mail, postage prepaid, to the Corporation.
 
           7.5      Waiver of Notice.  Any notice required under this Plan may
be waived by the person entitled to notice.
 
           7.6      Effect on Other Employee Benefit Plans.  Any benefit paid or
payable under this Plan shall not be included in the compensation of a
Participant for purposes of computing benefits under any employee benefit plan
maintained or contributed to by the Corporation, except as may otherwise be
required under the terms of such employee benefit plan.
 
           IN WITNESS WHEREOF, and in evidence of the adoption of this Plan, the
Corporation has caused this Plan to be executed by its duly authorized officer
this 30th day of December , 2004.
 
 
NCO GROUP, INC.
 
 
 
By:
/s/  STEVEN L. WINOKUR
 
 

--------------------------------------------------------------------------------

 
Title:
Executive Vice President and Chief
Financial Officer

 
7